                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CHARLES E. THORNTON,                             )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 17-CV-761-SMY-RJD
                                                  )
 JACQUELINE LASHBROOK, et al.,                    )
                                                  )
                        Defendants.               )


                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation ("Report") of United

States Magistrate Judge Reona J. Daly (Doc. 236), recommending that Defendants’ Motions for

Summary Judgment (Docs. 213 & 217) be granted and Plaintiff’s Motion for Summary Judgment

(Doc. 221) be denied. Plaintiff filed a timely objection (Doc. 237). For the following reasons, the

Report and Recommendation is ADOPTED.

                                          Background
       Plaintiff Charles Thornton, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983, claiming his constitutional

rights were violated while he was incarcerated at Menard Correctional Center (“Menard”).

Plaintiff alleges the named defendants were deliberately indifferent to his medical needs by not

providing his prescription medication, Neurontin, from March 7-29, 2017.

       In July 2009, Plaintiff was shot through the mouth and the bullet remains lodged in the

back of his neck. When he was released from the hospital, he was given a prescription for

Neurontin (gabapentin). Plaintiff was incarcerated at Cook County Jail (“Cook County”) from

                                            Page 1 of 5
July 2010 through 2017. He received Neurontin during his stay at Cook County although there

were several instances when Plaintiff’s prescription was discontinued or not immediately renewed.

Plaintiff was examined throughout his time at Cook County and showed no signs or symptoms of

distress. At one point, the prescription was discontinued for several months because Plaintiff was

hoarding his old prescription and giving it to other prisoners. Plaintiff repeatedly threatened

medical staff with lawsuits if his prescription for Neurontin/gabapentin was not renewed.

       Plaintiff was transferred to Menard in February 2017. Upon arrival, his prescription was

renewed for 30 days. On March 6, 2017, Nurse House informed Plaintiff that his prescription was

getting ready to run out, and that he needed to request a refill. Plaintiff requested to see a doctor

and get a refill the same day. Plaintiff was scheduled for the MD call line for March 12, 2017.

Due to lack of nursing staff, emergencies and administrative duties, and doctor availability,

Plaintiff wasn’t seen until March 19, 2017. On that day, Plaintiff’s prescription was renewed for

a three-month time period.

       From March 21-24, 2017 and again from March 27-31, 2017, Nurse House did not give

Plaintiff the medicine during her med pass because the pharmacy had not provided the medication.

During the days that the Plaintiff’s medication was unavailable, Nurse House did not observe

symptoms of any serious medical need. Plaintiff’s medication became available on March 28,

2017. Plaintiff alleges he experienced pain in his neck and shoulder during the time he was without

his medication. Plaintiff testified that he experienced pain while bending over, putting on his

shoes, stretching out his arm, and getting into his top bunk bed. The pain kept Plaintiff from

writing, except for grievances. The pain did not prevent Plaintiff from going to the chow hall.

       In her Report, Judge Daly finds that the objective findings in Plaintiff’s medical records do

not establish a serious medical need for pain medication. She also concludes that none of the

                                             Page 2 of 5
named defendants acted with deliberate indifference to Plaintiff’s alleged medical need, and

therefore, Defendants are entitled to summary judgment on Plaintiff’s deliberate indifference

claim.

                                            Discussion

         Because a timely objection was filed, the undersigned must undertake a de novo review of

the Report. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b); see also Govas

v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). De novo review requires the Court to “give fresh

consideration to those issues to which specific objections have been made” and to make a decision

“based on an independent review of the evidence and arguments without giving any presumptive

weight to the magistrate judge’s conclusion.” Mendez v. Republic Bank, 725 F.3d 651, 661 (7th

Cir. 2013). The Court “may accept, reject or modify the magistrate judge’s recommended

decision.” Id.

         Deliberate indifference to serious medical needs of prisoners may constitute cruel and

unusual punishment under the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976).

Causation of harm is an essential element of a deliberate indifference to medical needs claim. See

Henderson v. Sheahan, 196 F.3d 839, 848 (7th Cir. 1999). Thus, a plaintiff must demonstrate both

that he has suffered an ‘actual’ present injury and that there is a causal connection between that

injury and the deprivation of a constitutionally protected right caused by a defendant. Id.

         For his objection, Plaintiff mainly asserts general objections to the Report without

explanation. Specifically however, he asserts he provided evidence that shows the defendants in

the health care unit tried to cover up the fact they refused to provide Plaintiff with his renewed

prescription March 21-29, 2017.      He also objects to Judge Daly’s factual finding that his

prescription was discontinued at the Cook County jail; arguing that he was still able access the

                                            Page 3 of 5
medicine on a dose by dose daily.        Plaintiff objects to the finding that he refused to take his

medicine from August 2, 2018-August 8, 2018. He argues that he was only given water, not

crushed up medicine and water. Plaintiff also quotes his deposition testimony in his objection.

        Local Rule 73.1(b) provides that written objections “shall specifically identify the portions

of the ... recommendations or reports to which objection is made and the basis for such objections.”

Accordingly, the Court will only review the specific objections Plaintiff asserts. Regarding being

taken off the Neurontin/gabapentin at the Cook County Jail, several doctors and nurses notes

indicate that Plaintiff’s prescription was discontinued during his time at the Cook County Jail. In

fact, Plaintiff constantly threatened lawsuits if the prescription was not filled. Therefore, this

objection is overruled.

        Since filing the instant lawsuit, Plaintiff refused to take Neurontin from approximately

August 2, 2018 through August 8, 2018, because it was crushed and floated in water due to security

concerns with abuse of medication. The medical records support Judge Daly’s factual finding on

this issue. Accordingly, Plaintiff’s objection overruled on this point as well.

        The Court has carefully reviewed Judge Daly’s Report and Recommendation and agrees

with her conclusion that Plaintiff’s subjective complaints of pain, which did not interfere with most

of his daily activities for a period of only 21 days, are insufficient to establish an objectively serious

medical need. Moreover, Plaintiff’s refusal to take his medication in August 2018 combined with

the occasions when Plaintiff was found to be hoarding his pills and/or giving them to other inmates

demonstrates that Plaintiff does not have a serious medical need for the Neurontin.

                                                  Conclusion

        For the foregoing reasons, Magistrate Judge Daly’s Report and Recommendation (Doc.

236) is ADOPTED in its entirety. Accordingly, Defendants’ Motions for Summary Judgment



                                               Page 4 of 5
(Docs. 213 & 217) are GRANTED; Plaintiff’s Motion for Summary Judgment (Doc. 221) is

DENIED. Plaintiff’s claims are DISMISSED WITH PREJUDICE. The Clerk of Court is

DIRECTED to enter judgment accordingly and to close the case.

       IT IS SO ORDERED.

       DATED: September 30, 2019



                                                               _____
                                                 STACI M. YANDLE
                                                 United States District Judge




                                        Page 5 of 5
